Citation Nr: 0433189	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-11 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia as 
secondary to service-connected obstructive sleep apnea.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to service-connected 
obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran's record of service (DD-214) shows he has 
certified active service from October 1989 to March 1993.  He 
is shown to have prior active service of three years, three 
months, and seven days which the veteran has identified as 
service from January 1985 to April 1988.  He is also shown to 
have prior inactive service of two years and twenty-eight 
days.

The current appeal to the Board of Veterans' Appeals arose 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The RO denied entitlement to service connection for GERD and 
fibromyalgia as secondary to service-connected obstructive 
sleep apnea.

The RO reconsidered its previous denial pursuant to the 
Veterans Claims Assistance Act of 2000 in June 2002 when it 
issued a rating decision affirmed the determinations 
previously entered.

In March 2004 the veteran provided oral testimony before a 
Member of the Appeals Team at the RO, a transcript of which 
has been associated with the claims file.

The Board's review of the veteran's March 2000 claim permits 
the conclusion that he is seeking entitlement to an increased 
evaluation for his service-connected obstructive sleep apnea.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in December 2000.  Such 
notice does not comply with the directives of Quartuccio, 
supra.

The arguments of the veteran and his representative are that 
he developed fibromyalgia and GERD as secondary to his 
service-connected obstructive sleep apnea.  The claim for 
service connection is on a secondary basis.

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004; 
Allen v. Brown, 7 Vet. App. 439 (1995).  The medical opinions 
of record do not address all aspects of the law referable to 
claims of entitlement to service connection on a secondary 
basis.  In any event, the medical opinions of record appear 
to conflict as to whether there exists any relationship 
between fibromyalgia and GERD and the service-connected 
obstructive sleep apnea.  

The most recent examination conducted by VA in June 2003 
shows that the examiner, a physician's assistant, determined 
that the veteran's symptoms do not satisfy the criteria for a 
diagnosis of fibromyalgia, even though the claims file is 
replete with diagnoses of fibromyalgia by medical doctors or 
physicians.  

The Board notes that the veteran has submitted medical 
treatises associating fibromyalgia and GERD with individuals 
who have been diagnosed with obstructive sleep apnea.  The 
medical opinions on file do not address these treatises, and 
do not provide a full rationale.

The Board is of the opinion that comprehensive medical 
examinations of the veteran by appropriate medical 
specialists as opposed to physicians' assistants addressing 
the issues on appeal would materially assist in the 
adjudication of the appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
In other words, the VBA AMC should send 
the veteran a detailed VCAA notice 
letter.  Such notice should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
fibromyalgia and GERD.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special medical examination(s) of the 
veteran by appropriate medical 
specialist(s) (not physicians' 
assistants) including on a fee basis if 
necessary for the purpose of ascertaining 
whether fibromyalgia and/or GERD is/are 
proximately due to, the result of, or 
aggravated by the service-connected 
obstructive sleep apnea.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner(s) address the following medical 
issues:

(1) Is it at least as likely as not that 
fibromyalgia (if present) and/or GERD 
is/are causally related to the service-
connected obstructive sleep apnea?

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
obstructive sleep apnea aggravates 
fibromyalgia and/or GERD?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any fibromyalgia 
and GERD found on examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
obstructive sleep apnea based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of fibromyalgia and/or GERD found on 
examination is/are proximately due to the 
service-connected obstructive sleep 
apnea.

Any opinions expressed by the medical 
specialist(s) must address the medical 
treatises on file noting an increased 
incidence of fibromyalgia and GERD in 
patients with obstructive sleep apnea, 
and include a complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for fibromyalgia and 
GERD as secondary to service-connected 
obstructive sleep apnea.

In so doing, the VBA AMC should document 
its consideration of the application of 
38 C.F.R. § 3.310(a) (2004), and Allen, 
supra, as to the claim of secondary 
service connection.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection for fibromyalgia and GERD as secondary to service-
connected obstructive sleep apnea, and may result in a 
denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


